Fellows, C. J.
(after stating the facts). We are satisfied that defendant Anderson has no actual interest in this fund. Having failed while on the stand to swear that he had any interest, he cannot complain if this court declines to find that he has one. Although Mr. Seymour claims to have borrowed money on the assignment, it is difficult to understand how money would be lent to Seymour on an assignment which he executed as attorney in fact for another party. Anderson’s interest is but a paper one and we shall treat the case as one between Seymour and the estate of Mrs. Miller.
On behalf of Mrs. Miller’s estate it is insisted that what was done operated as an assignment of the certificate, and that this was in conflict with the law under which the company was organized as well as in conflict with its by-laws and therefore void. On 'behalf of Mr. Seymour it is insisted that the papers *165executed on October 20, 1914, coupled with his full performance of all his agreements during the lifetime of Mr. Miller and his willingness to perform those accruing after his death operates to give him this fund. We are satisfied that the transaction here involved was an attempt to do by indirection what the statute of Iowa and the by-laws of the company prohibited, and that looking beyond the form to the substance as a court of equity may do we should find that this was an assignment of the certificate inhibited by both the State and the by-laws and therefore void. Before these parties went to the lawyer’s office to have the papers drawn Mr. Seymour had been advised by the company that an assignment of the certificate to him would be void. He was no kin of Mr. Miller, was not his creditor, had no insurable interest in his life, and the statute and by-laws were called to his attention, and the fact that a change of beneficiary from the widow would be void was definitely stated to him in the letter written by the company. So there was no written assignment of the certificate to Seymour executed that day but a power of attorney was given him authorizing him to collect on the certificate and the certificate was turned over to him. We think what was done was an assignment. Indeed, it is difficult to comprehend what interest Mr. Seymour has in this fund unless it is by virtue of an assignment. As we have stated, Mr. Seymour had no insurable interest in the life of Miller and was not made beneficiary in the policy.
The supreme court of Iowa has had occasion to pass upon this statute. In the case of Crocker v. Hogin, 103 Iowa, 243 (72 N. W. 411), a certificate had been assigned by the husband and wife, both joining in the assignment. The court held the assignment void under the statute and decreed the fund to the widow. Speaking of the statute, the court said:
*166“The general assembly enacted the prohibition we are considering for the purpose of preserving to the designated beneficiaries the benefits to be derived from insurance in such associations, and not only limited the persons who might profit by membership therein, but expressly prohibited assignments of the certificates. It is not important to consider the reasons which led to, nor the policy of, such legislation. That it exists, and renders void all such assignments as are relied upon by appellee is plain, and our' duty to enforce it is equally clear.”
Nor can we see how defendant Seymour could be benefited if we took up each paper separately and considered it disconnected from the other papers or the surrounding circumstances. The only paper giving him any right to collect the insurance is the power of attorney. By this instrument Mrs. Miller constituted him her attorney in fact to collect the insurance. By it he was not authorized to collect it for himself, but as her attorney in fact, for her. If he had collected it as her attorney in fact he would be obliged to turn it over to her. Manifestly this instrument alone gave him no right to collect this fund and appropriate it to his own use. Nor are we persuaded that there is any inequity in this fund going to the widow. Defendant Seymour has already profited to the amount of several hundred dollars by his dealings with the Millers. Under no aspect of the case is he entitled as matter of law or equity to profit further.
The decree will be affirmed. The estate of Mrs. Miller will recover costs of both courts of defendants Seymour and Anderson.
Wiest, Clakk, Bird, Sharpe, Moore, and Steere, JJ., concurred. McDonald, J., did not sit.